DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.  Claims 1 and 3-24 are pending.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6, 9-10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 2,942,633) in view of Friedebach (U.S. Patent No. 10,363,681).
Regarding claim 1 King teaches an adjustable track square comprising;
 a base (9) having a front adapted to abut an edge of a piece of wood (5) to be cut (Figure 1); 
a recessed region (15) defined in an upper surface of the base (Figures 1-2 and Col. 2, Lines 2-12;
a hub assembly (19,29,31) operably engaged with the base within the recessed region thereof (Figures 3 and 4; Col. 2, Lines 7-16) ;
a turntable (13) within the recessed region of the base and rotatable relative to the base about the hub assembly, said turntable having an surface adapted to receive a guide rail (1,10) for a track saw thereon (Figures 1-4; Col. 1, Lines 59-72);
and wherein the turntable is configured to selectively rotate relative to the base and present the guide rail at an angle relative to the front of the base and thereby to the edge of the piece of wood (Figure 1; Col 1, Lines 59-72 and Col. 2, Lines 1-6).

King does not provide at least one guide bar provided on the upper surface of the turbtable, wherein the at least one guide bar is adapted to engage the guide rail when received on the upper surface of the turntable;
 or a latch mechanism provided on the turntable, said latch mechanism being adapted to interlockingly engage the guide rail of the track saw and to retain the guide rail in abutting contact with the upper surface of the turntable.
Friedebach teaches it is well known in the art of alignment tools to incorporate an alignment tool (10) having an upper surface (50) adapted to receive a guide rail (12) for a track saw (Col. 5, Lines 60-65)) thereon (Figure 2); at least one guide bar (90) provided on the upper surface of the alignment tool (Figure 2), wherein the at least one guide bar is adapted to engage the guide rail when received on the upper surface of the turntable (Figure 2); an engagement mechanism (70,72,74,76,78,80) provided on the alignment tool, said engagement mechanism being adapted to interlockingly engage the guide rail of the track saw and to retain the guide rail in abutting contact with the upper surface of the turntable (Figure 2; Col. 7, Lines 28-48).
One of ordinary skill in the art would have good reason to pursue latch mechanisms which are known to be useful for a particular locking function. There are a finite number of possible latch mechanisms which pertain to an alignment tool and allow for the locking function to a secondary saw guide. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable latch mechanism in an attempt to provide an improved locking function for the alignment device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 3 the modified device of King teaches wherein the turntable is selectively rotatably through from about 30 up to about 90 relative to the front of the base to present the guide rail at an angle of from about 30 up to about 90 relative to the edge of the piece of wood (King Figure 4; Col. 2, Lines 25-37).
Regarding claim 4, the modified device of King provides wherein the latch mechanism (70,72,74,76,78,80) includes a draw latch (76) mounted on the turntable, said draw latch being selectively interlockable with the guide rail (Friedebach Figure 2 and Col. 8,Lines 20-44).
Regarding claim 5 the modified device of King teaches wherein the at least one guide bar includes a first guide bar (92) provided on the turntable, said first guide bar being adapted to selectively interlock with a channel (30) provided on the guide rail (12) (King Figure 1 showing the turntable and Friedebach Figure 2 showing the specifics of the guide bar and guide rail Col. 6, Lines 14-19).
Regarding claim 6 the modified device of King teaches further comprising an angle selection mechanism (33,35,37,39) provided on one or both of the base and the turntable, said angle selection mechanism being operable to set a rotational position of the turntable relative to the base (King Figure 4; Col. 2, Lines 25-37).
Regarding claim 9 the modified device of King teaches further comprising a locking mechanism (43), said locking mechanism being movable between a locked condition and an unlocked condition, and when the locking mechanism is in the locked condition, the turntable is not able to rotate relative to the base and when the locking mechanism is in the unlocked condition, the turntable is able to rotate relative to the base (Stojanovski Figure 2; Col. 2, Lines 38-54).
Regarding claim 10, the modified device of King provides a support tab (45) extending outwardly from an upper surface (9) of the base a distance away from an index plate (13) said support tab extending outwardly beyond the front the base and being adapted to rest upon an upper surface of the piece of workpiece to be cut (King Figure 1; Col. 2, Lines 41-45).

Regarding claim 21 King teaches in combination;
a track saw (80) having a rotatable blade (85)(Figure 1);
a guide rail (1) configured to interlinkingly engage the track saw, wherein said track said is movable along the guide rail and is operable to perform a cut with the rotatable saw blade adjacent a side edge of the guide rail (Figure 1, Col. 3, Lines 3-50; and
an adjustable track square, wherein the adjustable track square comprises;
 a base (9) having a front adapted to abut an edge of a piece of wood (5) to be cut (Figure 1); 
a recessed region (15) defined in an upper surface of the base (Figures 1-2 and Col. 2, Lines 2-12;
a hub assembly (19,29,31) operably engaged with the base within the recessed region thereof (Figures 3 and 4; Col. 2, Lines 7-16) ;
a turntable (13) within the recessed region of the base and rotatable relative to the base about the hub assembly, said turntable having an surface adapted to receive a guide rail (1,10) for a track saw thereon (Figures 1-4; Col. 1, Lines 59-72);
and wherein the turntable is configured to selectively rotate relative to the base and present the guide rail at an angle relative to the front of the base and thereby to the edge of the piece of wood (Figure 1; Col 1, Lines 59-72 and Col. 2, Lines 1-6).

King does not provide at least one guide bar provided on the upper surface of the turbtable, wherein the at least one guide bar is adapted to engage the guide rail when received on the upper surface of the turntable;
 or a latch mechanism provided on the turntable, said latch mechanism being adapted to interlockingly engage the guide rail of the track saw and to retain the guide rail in abutting contact with the upper surface of the turntable.
Friedebach teaches it is well known in the art of alignment tools to incorporate an alignment tool (10) having an upper surface (50) adapted to receive a guide rail (12) for a track saw (Col. 5, Lines 60-65)) thereon (Figure 2); at least one guide bar (90) provided on the upper surface of the alignment tool (Figure 2), wherein the at least one guide bar is adapted to engage the guide rail when received on the upper surface of the turntable (Figure 2); an engagement mechanism (70,72,74,76,78,80) provided on the alignment tool, said engagement mechanism being adapted to interlockingly engage the guide rail of the track saw and to retain the guide rail in abutting contact with the upper surface of the turntable (Figure 2; Col. 7, Lines 28-48).
One of ordinary skill in the art would have good reason to pursue latch mechanisms which are known to be useful for a particular locking function. There are a finite number of possible latch mechanisms which pertain to an alignment tool and allow for the locking function to a secondary saw guide. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable latch mechanism in an attempt to provide an improved locking function for the alignment device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 22 the modified device of King teaches wherein an upper surface of the guide rail (12) defines a channel (20,22) therein, and wherein the engagement mechanism includes a spring-loaded arm (76, 80) that extends beyond the at least one guide bar (60)( Friedebach Figures 1 and 2), and wherein the spring-loaded arm has a free end that is interlockingly receivable in the channel of the guide rail (Friedebach Figure 2).
Regarding claim 23, the modified device of King provides wherein the upper surface of the base and the upper surface of the turntable are substantially co- planar when the turntable is within the recessed region (King Figure 4).
Regarding claim 24, the modified device of King provides wherein the upper surface of the base and the upper surface of the turntable are substantially co- planar when the turntable is within the recessed region (King Figure 4).

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 2,942,633) in view of Friedebach (U.S. Patent No. 10,363,681) as applied to claim 1 above, and further in view of Sargeant (U.S. Patent No. 7,523,562).
Regarding claim 7 the modified device of King teaches wherein the angle selection mechanism comprises a scale (39) provided with a plurality of graduated markings thereon (King Figure 4); The modified device of King does not provide and a stop lever that selectively engages the scale at a selected one of the plurality of graduated markings
Sargeant teaches it is known in the art of turntables to provide a stop lever (20 that selectively engages a scale (S) at a selected one of the plurality of graduated markings (28) (Figures 1 and 5; Col. 5, Lines 6-21 and 34-53)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of King to incorporate the teachings of Sargeant to provide a pivotable stop lever at a selected scale marking. Doing so allows for easy readability for the user (Col. 4, Lines 16-24).

Regarding claim 8 the modified device of King teaches wherein the stop lever is selectively pivotable and is biased into engagement with the scale (Sargeant Figure 1 and  Col. 5, Lines 34-53).

Regarding claim 11, the modified device of King does not provide; wherein the turntable includes a circumferential edge and a notch is defined in the circumferential edge, said notch being adapted to receive an arm of a guide rail clamp therein.
Sargeant teaches it is known in the art of turntables to provide a turntable (12), wherein the turntable includes a circumferential edge (24, 28) and a notch (26) is defined in the circumferential edge, said notch being adapted to receive an arm (35) of a guide rail clamp (20) therein (Sargeant Figures 1-3 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of King to incorporate the teachings of Sargeant to provide the turntable with a circumferential edge and notch to receive an arm. Doing so allows for easy readability for the user (Col. 4, Lines 16-24).

Response to Arguments
Applicant's arguments filed 07/11/2022 respect to claim(s) 1, 3-11 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/ 08/12/2022Examiner, Art Unit 3724